DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on November 28, 2022 is acknowledged.

Information Disclosure Statement
As of December 12, 2022, no information disclosure statement has been made of record.


Drawing Objections
The drawings are objected to because:
In ¶ 0015, Applicant states element 121 is shown in figure 1A. There is no such element in figure 1A.
In figure 1B, element 1313 is not discussed with the rest of figure 1B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The disclosure is objected to because of the following informalities:
In ¶ 0034, Applicant needs to add “not shown” after “Spacers are formed”.
In ¶ 0037, Applicant needs to add “not shown” after “The optional contact etch stop layer”.
Appropriate correction is required.

	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 9-14, 21-26 EW rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 7, and 8  of U.S. Patent No. 11,217,494 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent reads upon the at least the independent claims of the current application.


Potentially Allowable Subject Matter
Claims 1-14, and 21-26 are potentially allowed. The claims are currently rejected under double patenting. As stated above a terminal disclaimer will remove the double patenting rejection.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 
The prior art of record, see PTO-892, does not teach:
forming a multi-layer stack comprising alternating layers of an isolation material and a semiconductor material; 
patterning the multi-layer stack to form a first channel structure in a first region of the multi-layer stack, 
wherein the first channel structure comprises the semiconductor material; 
depositing a memory film layer over the first channel structure; 
etching a first trench extending through a second region of the multi-layer stack to form a first dummy bit line and a first dummy source line in the second region, 
wherein the first dummy bit line and first dummy source line each comprise the semiconductor material; and 
replacing the semiconductor material of the first dummy bit line and the first dummy source line with a conductive material to form a first bit line and a first source line.
Specifically, the combination of limitations italicized above. 
	Regarding claim 9,
forming a multi-layer stack comprising alternating layers of a first material and a second material; 
forming trenches in a first region of the multi-layer stack, 
a strip being between adjacent trenches; 
etching the first material from the strip to form channel structures, 
wherein the channel structures comprise the second material; 
depositing a memory film layer over the channel structures; 
forming first openings in the multi-layer stack on opposite sides of the first region; etching the second material exposed along sidewalls of the first openings to form second openings connected to the first openings; and
filling the first openings and the second openings connected to the first openings with a conductive material to form a first source line and a first bit line on a first side of the first region and a second source line and a second bit line on a second side of the first region opposite the first side.
Specifically, the combination of limitations italicized above. 
Regarding claim 21,
depositing a first dielectric layer over a substrate; 
depositing a semiconductor layer over the first dielectric layer; 
depositing a second dielectric layer over the semiconductor layer; 
patterning a first trench and a second trench that extend through the first dielectric layer, the semiconductor layer, and the second dielectric layer, 
wherein patterning the first trench and the second trench forms a strip that is disposed between the first trench and the second trench; 
forming a channel structure by etching portions of the strip, 
wherein the channel structure comprises a portion of the semiconductor layer; 
depositing a memory film on exposed surfaces of the channel structure; 
forming a third trench that extends through the first dielectric layer, the semiconductor layer, and the second dielectric layer, 
wherein forming the third trench defines a dummy source line comprising a portion of the semiconductor layer between the third trench and the channel structure; and 
forming a fourth trench that extends through the first dielectric layer, the semiconductor layer, and the second dielectric layer, 
wherein forming the fourth trench defines a dummy bit line comprising a portion of the semiconductor layer between the fourth trench and the channel structure, 
wherein the third trench and the fourth trench are disposed on opposite sides of the channel structure.
Specifically, the combination of limitations italicized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WALL/            Primary Examiner, Art Unit 2822